DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the case" in lines 9, 13, and 15.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of this office action, “the case” will be interpreted as “a case”.  Further, claims 2-5 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ha (US 2016/0248068).

Regarding claim 1, Ha discloses in Figs 1-11, a battery module ([0037]) comprising: a plurality of batteries (refs C) stacked together (Figs 1-4, 8-11); and a busbar (ref 120) that electrically connects ([0041]-[0044]) the plurality of batteries (refs C) with each other, wherein each of the plurality of batteries (refs C) includes a battery-side first structure (ref 11) and a battery-side second structure (ref 12) that regulate connection ([0041]-[0044], [0061]-[0064]) of the battery (ref C) and the busbar (ref 120), the busbar (ref 120) has a busbar-side first structure (ref 1201’) and a busbar-side second structure (ref 1202’) that regulate connection ([0061]-[0064]) of the busbar (ref 120) and each of the batteries (refs C), and in a case that the battery-side first structures (refs 11) of the plurality of batteries (refs C) are combined with the busbar-side first structure (refs 

Regarding claim 3, Ha discloses all of the claim limitations as set forth above and also discloses each of the plurality of batteries (refs C) includes a first terminal (connected to ref 11, [0038]) and a second terminal (connected to ref 12, [0038]), the first terminal (connected to ref 11, [0038]) is in contact with the busbar (ref 120) at a contact point (Fig 2) of the first terminal (connected to ref 11), the battery-side first structure allows a distance (from ref CL, Fig 2, [0063]) from a center (ref CL) of the battery (ref C) to the contact point (Fig 2, [0063]) of the first terminal (connected to ref 11, [0038]) to be a first distance (from ref CL, Fig 2, [0063]), the distance from the center (ref CL) of the battery (ref C) to the contact point (Fig 2, [0063]) of the first terminal (connected to ref 11, [0038]) is along an axis (Fig 2, [0053]) along which the first terminal (connected to ref 11, [0038]) and the second terminal (connected to ref 12, [0038]) are arranged, the second terminal (connected to ref 12, [0038]) is in contact with the busbar (ref 120) at a 

Regarding claim 5, Ha discloses all of the claim limitations as set forth above and also discloses the plurality of batteries (refs C) are divided into a plurality of battery units ([0072]-[0077]), each of the plurality of battery units ([0072]-[0077]) includes at least two ([0072]-[0077], Figs 10-11) of the plurality of batteries (refs C), the busbar (ref 120) connects the at least two of the plurality of batteries (refs C) of each of the battery units ([0072]-[0074]) with each other in parallel ([0063], [0072]-[0077], Figs 10-11), and the busbar (ref 120) connects the battery units ([0072]-[0073]) with each other in series ([0063], [0072]-[0077], Figs 10-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 2016/0248068) as applied to claim 1 above, and further in view of Otake et al. (JP 2012/138239, see Machine Translation).
Regarding claim 2, Ha discloses all of the claim limitations as set forth above but does not explicitly disclose each of the plurality of batteries includes a first terminal and a second terminal, the first terminal is in contact with the busbar at a contact point of the first terminal, the battery-side first structure allows the contact point of the first terminal to have a first height, the second terminal is in contact with the busbar at a contact point of the second terminal, the battery-side second structure allows the contact point of the second terminal to have a second height, the busbar-side first structure has a contact point where the busbar is in contact with the first terminal, the busbar-side second structure has a contact point where the busbar is in contact with the second terminal, a position of the busbar-side first structure and a position of the busbar-side second structure are apart from each other by a difference along an axis along which the busbar is disposed on the batteries, and the difference is a difference between the first height and the second height.
Otake et al. discloses in Figs 1-6, a battery module (ref 300) including a plurality of stacked battery cells (refs 100).  Adjacent cells (refs 100) are connected via connecting member (ref 200).  The connecting member (ref 200) has bent structure having two different heights (at ref 211, and at ref 222).  Each end (ref 211, 222) is connected to terminals (refs 5, 9) of the cells (refs 100) at different heights.  This configuration enables easy determination of positive and negative electrodes ([0019], [0009]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the terminal/busbar height difference configuration disclosed by Otake et al. into the structure of Ha to enhance ease of terminal polarity, enhancing overall battery construction.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 2016/0248068) as applied to claim 1 above, and further in view of Shevock et al. (US 2009/0075163).
Regarding claim 4, Ha discloses all of the claim limitations as set forth above but does not explicitly disclose the battery-side first structure includes a first male structure, and the busbar-side first structure includes a first female structure, or the battery-side first structure includes the first female structure, and the busbar-side first structure includes the first male structure, and the first male structure fits in the first female structure, and the battery-side second structure includes a second male structure, and the busbar-side second structure includes a second female structure, or the battery-side second structure includes the second female structure, and the busbar- side second structure includes the second male structure, and the second male structure fits in the second female structure, and the first male structure does not fit in the second female structure, and the second male structure does not fit in the first female structure.
Shevock et al. discloses in Figs 1-9, a battery pack (ref 210) comprising a plurality of battery modules (refs 212a, 212b) connected to each other via a busbar (ref 216).  The 
Shevock et al. and Ha are analogous since both deal in the same field of endeavor, namely, battery structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the male/female connective structures disclosed by Shevock et al. onto the busbar and terminals of Ha to enhance ease of assembly/disassembly and enhance overall structural integrity of the battery module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725